DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart et al. [U.S. Patent No. 8979776 B2] in view of Zhao [CN 105943119A], Makwana et al. [DE 102015208774A1] and Hiroyasu [JP H0595021U].
Regarding claim 1, Gelbart discloses a sound wave treatment device (e.g., 4, Fig. 1) for medical treatment using compression waves, in particular for lithotripsy, having: 
a sound wave generator (e.g., comprises coil 5 and diaphragm 6, column 3, lines 17-24),
a plurality of piezo elements (e.g., 14, column 4, lines 11-14) that are coupled to the sound wave generator, and an electrical high voltage unit (e.g., 11, Fig. 1, column 3, lines 35-40) that is set up for supplying the piezo elements with high electrical voltage.
Gelbart discloses the instant claimed invention discussed above except for the high voltage unit has a blocking converter unit having a transformer, wherein the transformer has a primary coil, a high voltage coil, and spacers, 
wherein the high voltage coil has a plurality of high voltage windings that are embedded in an insulating mass and are positioned using the spacers such that adjacent high voltage windings are at a defined distance from one another due to the spacers,
wherein the high voltage coil is wound on a high voltage coil former and the spacers are a thread on the high voltage coil former, wherein an entire circumference of each high voltage winding is embedded in a groove of the thread, and wherein lands of the thread project beyond a wire diameter of the high voltage coil between adjacent high voltage windings.
Zhao discloses sound wave treatment device with a high voltage unit (e.g., control box 59, Fig. 1, see translation) uses a transformer (e.g., 62, Fig. 1), wherein the transformer has at least a coil (e.g., 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transformer for the high voltage unit as taught by Zhao to the high voltage unit of Gelbart to provide the sound wave device with constant voltage supply for generation of shock wave through-out the treatment procedure.
Makwana discloses high voltage unit (e.g., 1, Fig. 1, see translation) has a blocking converter unit (e.g., 3) having a transformer (e.g., 4), wherein the transformer 4 has a primary coil (e.g., 8) and a high voltage coil (e.g., 9, Fig. 1, see translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a high voltage unit which has a blocking converter unit having a transformer as taught by Makwana to the high voltage unit of Gelbart with the transformer of Zhao to provide the sound wave treatment device with a converter that improves the generation of the supply voltage.
Hiroyasu discloses high voltage windings (e.g., d, Fig. 6c, see translation page 2) that are embedded in an insulating mass (e.g., epoxy resin g, Fig. 3, translation page 2) and are positioned using spacers (e.g., spaces between grooves) such that adjacent windings (e.g., d) are at a defined distance from one another due to the spacers,
wherein the high voltage coil (e.g., comprising winding d) is wound on a high voltage coil former (e.g., bobbin e, Figure 3) and the spacers are a thread on the high voltage coil former, wherein an entire circumference of each high voltage winding is embedded in a groove of the thread (see groove on annotated Figure 3), and wherein lands (see tip of protrusions in between grooves on annotated Fig. 3) of the thread project beyond a wire diameter of the high voltage coil between adjacent high voltage windings (e.g., between high voltage windings d, see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have windings positioned using spacers and embedded in insulating mass as taught by Hiroyasu to the transformer windings of Gelbart in view Zhao and Makwana to provide the high voltage windings with guide for proper wound alignment and spacing between high voltage turns.

    PNG
    media_image1.png
    650
    826
    media_image1.png
    Greyscale

Regarding claim 2, Hiroyasu discloses the windings (e.g., high voltage windings d) are embedded in the insulating mass (e.g., epoxy resin g, see Figure 3) essentially free of air bubbles.  
Regarding claim 5, Hiroyasu discloses the spacers (e.g., spaces between grooves) and/or the groove (groove in between lands) have centering surfaces (curve bottom surface of the groove, see Fig. 3) that urge the windings into a specific position.
Regarding claim 7, Hiroyasu discloses transformer (e.g., transformer disclosed in page 2, see annotated Figure 3 below) has a first curved surface area (e.g., bobbin c is cylindrical and has curved surface, see translation page 2) having a first radius and a second curved surface area (e.g., bobbin e has curved surface) having a second radius, wherein primary coil (e.g., b) is wound on the first curved surface area and the high voltage coil (e.g., comprising high voltage winding d) is wound on the second curved surface area, wherein the first radius is different, preferably smaller, than the second radius.

    PNG
    media_image2.png
    677
    798
    media_image2.png
    Greyscale

Regarding claim 8, Hiroyasu discloses the primary coil (e.g., b) runs, at least in part, within the high voltage coil (e.g., high voltage coil d) (see Figure 3 above).
Regarding claim 9, Hiroyasu discloses the high voltage coil (e.g., d, translation page 2) is wound on a high voltage coil former (e.g., bobbin e, Figure 3) and the primary coil (e.g., b) is wound on a primary coil former (e.g., bobbin c), wherein the high voltage coil former coaxially surrounds the primary coil former.
Regarding claim 10, Makwana discloses the transformer (e.g., 4) has a first auxiliary coil (e.g., 10, Abstract, Fig. 1) for indirectly measuring the output-side high voltage.
Regarding claim 15, Gelbart in view of Shao, Makwana and Hiroyasu discloses the instant claimed invention discussed above except for the insulating mass has a material having a relative permittivity of greater than 4.0 at a frequency of 1.0 kHz and a temperature of 23 °C.
However, Hiroyasu discloses insulating mass (e.g., g) is made of resin (see translation page 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use insulating mass that has a material having a relative permittivity of greater than 4.0 at a frequency of 1.0 kHz and a temperature of 23 °C, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 Regarding claim 16, discloses the transformer (24) has a ferrite core (see translation page 2) having a saturation flux density of at least 200 mT.
Hiroyasu discloses transformer has a ferrite core (see translation page 2). Ferrite is known to have saturation flux density of greater than 200mT (https://www.bing.com/ferrite).
Regarding claim 18, Makwana discloses the first auxiliary coil (e.g., 10) is arranged on a ground end face (see Fig. 1), connected to a ground (Gnd), of the transformer (e.g., 4).

Claims 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart in view of Zhao, Makwana and Hiroyasu as applied to claim 10 above, and further in view of Hsiao et al. [U.S. Pub. No. 20170331383 A1]
Regarding claim 11, Gelbart in view of Zhao, Makwana and Hiroyasu discloses the instant claimed invention discussed above except for the transformer (24) has a second auxiliary coil (L3) that is for redundant indirect measurement of the output-side high voltage and that is arranged and switched parallel to the first auxiliary coil (L2).
Hsiao discloses a transformer (e.g., 153, Paragraph 0022, Fig. 1A) has a second auxiliary coil (e.g., AUXb, Paragraph 0023) that is for redundant indirect measurement of output-side high voltage and that is arranged and switched parallel to the first auxiliary coil (e.g., AUXb).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use second auxiliary coil as taught by Hsiao to the transformer of Gelbart in view of Zhao, Makwana and Hiroyasu to provide the device with auxiliary coil which improves gain control capability of the converter.
Regarding claim 12, Makwana discloses the first auxiliary coil (e.g., 10) is arranged on a ground end face (see Fig. 1), connected to a ground (Gnd), of the transformer (e.g., 4).
Regarding claim 13, Hsiao implicitly discloses, through Fig. 1A, wherein primary coil (e.g., P, Fig 1A) and the first and the second auxiliary coil (i.e., AUXa, AUXb) would be wound on a primary coil former as disclosed by the structure of Gilbart in view of Shao, Makwana and Hiroyasu, since Fig 1A shows them on primary side of the transformer. 
Regarding claim 19, Gelbart in view of Zhao, Makwana and Hiroyasu discloses the instant claimed invention discussed above except for the primary coil and the first and the second auxiliary coil are wound on a primary coil former.
Hsiao implicitly discloses, through Fig. 1A, wherein primary coil (e.g., P, Fig 1A) and the first and the second auxiliary coil (i.e., AUXa, AUXb) would be wound on a primary coil former as disclosed by the structure of Gelbart in view of Shao, Makwana and Hiroyasu, since Fig 1A shows them on primary side of the transformer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use first and second auxiliary coil wound on the primary coil former as taught by Hsiao to the transformer of Gelbart in view of Zhao, Makwana and Hiroyasu to provide the device with auxiliary coil which improves gain control capability of the converter.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart in view of Zhao, Makwana and Hiroyasu as applied to claim 1 above, and further in view of Umeda et al. [JP H0797880 A].
Regarding claim 14, Gelbart in view of Zhao, Makwana and Hiroyasu discloses the instant claimed invention discussed above except for the spacers (48) have a material having a relative permittivity of greater than 3.0 at a frequency of 1.0 kHz and a temperature of 23 °C.
Umeda discloses bobbin (e.g., 102, Fig. 7, see translation) have a material having a relative permittivity of greater than 3.0. The material of the bobbin is the same material as the spacer of the bobbin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use material of the bobbin having a relative permittivity of greater than 3.0 as taught by Umeda to the bobbin/spacers of Gelbart in view of Zhao, Makwana and Hiroyasu and therefore be able to use it at a frequency of 1.0 kHz and a temperature of 23 °C to provide an improved resonance characteristic of the device.
Response to Argument

Applicant's arguments with respect to claims 1, 2, 5, 7-16, 18 and 19 have been considered but are moot in view of the new ground(s) of rejection. 
With regards to the amendment of claim 1, Hiroyasu discloses high voltage windings (e.g., d, Fig. 6c, see translation page 2) that are embedded in an insulating mass (e.g., epoxy resin g, Fig. 3, translation page 2) and are positioned using spacers (e.g., spaces between grooves) such that adjacent windings (e.g., d) are at a defined distance from one another due to the spacers. The high voltage coil (e.g., comprising winding d) is wound on a high voltage coil former (e.g., bobbin e, Figure 3) and the spacers are a thread on the high voltage coil former. An entire circumference of each high voltage winding is embedded in a groove of the thread (see groove on annotated Figure 3), and wherein lands (see tip of protrusions in between grooves on annotated Fig. 3) of the thread project beyond a wire diameter of the high voltage coil between adjacent high voltage windings (e.g., between high voltage windings d, see Figure 3).
It would have been obvious to one having ordinary skill in the art to have windings positioned using spacers and embedded in insulating mass as taught by Hiroyasu to the transformer windings of Gelbart in view Zhao and Makwana to provide the high voltage windings with guide for proper wound alignment and spacing between high voltage turns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.S.B/           Examiner, Art Unit 2837



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837